Exhibit 10.1 EXECUTION VERSION TRANSACTION AGREEMENT THIS TRANSACTION AGREEMENT (the “Agreement”)is made and entered into as of this 28th day of February, 2011, by and between THE SQUARE, LLC, a Florida limited liability company (“Square LLC”), ORLANDO HOTEL INTERNATIONAL SPE, LLC, a Florida limited liability company (“OHI SPE”, which together with Square LLC are hereinafter collectively referred to as “Property Owners”), ORLANDO HOTEL INTERNATIONAL SPE HOLDINGS, LLC, a Florida limited liability company (“OHI Parent”, which together with the Property Owners are hereinafter collectively referred to as the “Legacy Entities”), and CIRCLE ENTERTAINMENT PROPERTY-ORLANDO, LLC, a Florida limited liability company (“FXRE Sub”).CHARLES WHITTALL, an individual (“Whittall”) is joining in this Agreement solely to confirm his representations, warranties and agreement to the covenants and obligations set forth in Sections 3(iii), 15, 17(a)(v), 20 and 24.Whittall and the Legacy Entities are hereinafter collectively referred to as the “Whittall Parties.” A.Square LLC is the owner of certain vacant real property located in Orlando, Orange County, Florida (the “Square Property”).The legal description of the Square Property is set forth in Exhibit “A-1”. B.OHI SPE is the owner of certain property located in Orlando, Orange County, Florida and certain improvements thereon currently leased in part to third parties (the “OHI SPE Property”).The legal description of the OHI SPE Property is set forth in Exhibit “A-2”. C.100% of the membership interests of Square LLC are owned by Whittall, THE SQUARE INC., a Florida corporation (the “Square Inc”), KBH INVESTMENTS, LLC, a Florida limited liability company (“KBH”), and CRAIG WELCH, an individual (“Welch”, which together with Whittall, Square Inc., and KBH are hereinafter collectively referred to as the “Owners of Square LLC”). D.OHI SPE is 100% owned by OHI Parent and 100% of the membership interests of OHI Parent are owned by ALTAMONTE TOWN CENTER, LLC, a Florida limited liability company (the “Owner of OHI Parent” which together with the Owners of Square LLC are hereinafter referred to collectively as the “Existing Equity Owners”). E.Square LLC is indebted to CIBC, INC., a Delaware corporation (“CIBC”) pursuant to that certain Consolidated, Amended and Restated Promissory Note, dated June 6, 2007, as modified by that certain Extension of Promissory Note and Loan Documents, dated June 30, 2009, as further modified by that certain Second Extension and Modification of Promissory Note and Loan Documents, dated as of June 19, 2009, and as further modified by that certain Third Extension and Modification of Promissory Note and Loan Documents, dated as of March 26, 2010 (collectively, the “Square Note”), pursuant to which $33,100,000 of principal is outstanding as of the date hereof (the “Square Loan”). F.The Square Note is secured by that certain (i) Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing executed by Aqua Development, LLC (n/k/a The Square, LLC), a Florida limited liability company, in the original principal balance of $16,750,000 in favor of LaSalle Bank, National Association, a national banking association (“LaSalle”), dated June 21, 2005 recorded June 30, 2005 in Official Records of Orange County, Florida (the “Official Records”) Book 8049, Page 1828; as amended by the Amended and Restated Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing recorded August 18, 2006 in Official Records Book 8815, Page 3313; the Amendment to Loan Documents recorded January 29, 2007 in Official Records Book 9084, Page 1303; as assigned by the Assignment of Mortgage recorded in Official Records Book 9294, Page 4129 (collectively, the “First Square Mortgage”); and (ii) by that certain a Junior Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing executed by Aqua Development, LLC (n/k/a The Square, LLC), a Florida limited liability company, in the original principal balance of $2,150,000.00 in favor of LaSalle, dated June 30, 2005, recorded in Official Records Book 8049, Page 1887; as amended by Amended and Restated Junior Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing recorded in Official Records Book 8815, Page 3352; Amendment to Loan Documents recorded in Official Records Book 9084, Page 1297 (collectively the “Junior Square Mortgage”); G.The First Square Mortgage and the Junior Square Mortgage were both assigned by LaSalle to CIBC by that certain Assignment of Mortgage recorded in Official Records Book 9294, Page 4129; and simultaneously therewith consolidated, amended and restated pursuant to a Consolidated, Amended and Restated Mortgage recorded in Official Records Book 9294, Page 4134; and subsequently amended by that certain First Amendment to Consolidated, Amended and Restated Mortgage, Assignment of Leases and Rents and Security Agreement recorded in Official Records Book 9888, Page 704; and by that certain Second Amendment to Consolidated, Amended and Restated Mortgage, Assignment of Leases and Rents and Security Agreement recorded in Official Records Book 10021, Page 4801 (collectively, the “Square Mortgage”). H.OHI SPE is indebted to CIBC pursuant to that certain Amended and Restated Promissory Note, dated as of November 9, 2009 (the “OHI SPE Note”), pursuant to which $16,900,000 of principal is outstanding as of the date hereof (the “OHI Loan”). I.The OHI SPE Note is secured by that certain Mortgage, Assignment of Leases and Rents and Security Agreement recorded October 23, 2006 in Official Records Book 8929, Page 3670; as modified by Mortgage Modification Agreement recorded March 29, 2010 in Official Records Book 10021, Page 4809 (the “OHI Mortgage”). J.Square LLC and OHI SPE are also parties to that certain Mortgage Modification, Cross-Collateralization, Cross-Contribution and Cross-Default Agreement with CIBC and Ripley’s International, LLC, a Florida limited liability company (“Ripleys”) recorded March 29, 2010 in Official Records Book 10021, Page 4883 (the “CIBC Cross Collateralization Agreement”), which among other things, cross collateralizes and cross defaults the OHI Loan, the Square Loan and the loan from CIBC to Ripleys. K.Pursuant to that certain letter agreement dated as of October 25, 2010 addressed to Whittall, a controlling owner and principal of the Legacy Entities, from FX REAL ESTATE AND ENTERTAINMENT, INC., n/k/a CIRCLE ENTERTAINMENT INC., a Delaware corporation (the “Letter Agreement”),the parties have agreed to enter into this Agreement, upon the satisfaction of all of the terms and conditions hereof, to perform various obligations to each other and complete the transactions as described herein. In consideration of Ten Dollars ($10.00), other good and valuable consideration, the receipt and sufficiency is hereby acknowledged, and the mutual covenants and promises herein set forth, the parties hereto agree as follows: 1.Pre-Closing Funding Obligations. (a)FXRE Sub Pre-Closing Funding Obligations.Upon the satisfaction of the conditions set forth in Section 1(d) hereof and provided no default beyond any applicable cure or grace period hereunder exists by Whittall Parties, FXRE Sub shall pay, contribute to, or reimburse, as applicable, the following sums when and if such payments are required to be made pursuant to the terms hereof (hereinafter collectively, the “FXRE Sub Pre-Closing Funding”), all of which shall be credited against the FXRE Sub’s Square Closing Capital Contribution (as hereinafter defined): (i)Promptly following the satisfaction of all of the conditions in Section 1(d), FXRE Sub shall reimburse to Square LLC the escrow payments made by Square LLC to CIBC under the Square Loan for the months of November and December of 2010 (each in the amount of $32,500 for a total reimbursement of $65,000). (ii)From and after January 1, 2011 until Closing (as hereinafter defined), on a monthly basis, FXRE Sub shall pay to Square LLC or to CIBC 65% of the real estate tax escrow payments that are required to be paid by Square LLC under the Square Loan pursuant to the terms of the Square Note, provided that, FXRE Sub’s obligation to fund portions of such escrow payments shall at no time exceed 65% of $32,500.FXRE Sub shall make such payments on the dates such escrow payments are due under the applicable loan documents, subject to any applicable grace periods thereunder. (iii)The Legacy Entities hereby represent and warrant that prior to execution of this Agreement, Square LLC deposited with CIBC $450,000 in an interest reserve to pay the interest due under the Square Loan.As of December 31, 2010, such interest reserve was reduced to $242,368, and thereafter has been, and will continue to be, used to make the interest payments due under the Square Loan until such interest reserve is entirely depleted.Following the depletion thereof for interest payments due under the Square Loan (which the parties anticipate will occur before the May, 2011 interest payment), FXRE Sub shall pay to Square LLC or to CIBC 65% of the regular non-default interest payments due under the Square Loan until Closing. (iv)It is contemplated that in connection with the Planned Development (hereinafter defined), Square LLC has entered or will enter into: (a) an agreement for architectural services with Antunovich Associates (the “Architect”) for a total sum of $500,000 (the “Architect Agreement”), and (b) an agreement for engineering services with McIntosh Engineering (the “Engineer”) for a total sum of $300,000 (the “Engineer Agreement”).From January 1, 2011 and through the Closing, FXRE Sub shall pay to Square LLC or the applicable service provider the following fees under the Architect Agreement and the Engineer Agreement: (i) $12,500 per month to the Architect or such other amount to be reasonably negotiated, and (ii) $12,500 to the Engineer or such other amount to be reasonably negotiated, but in no event more than $45,000 shall be paid in the aggregate each month under (i) and (ii).If the Closing does not occur by the Outside Closing Date or if this Agreement is otherwise terminated, but only if in either event no default has occurred hereunder by any of the Whittall Parties, then FXRE Sub shall pay to Square LLC or to the applicable service provider 65% of the remaining unpaid contract amounts (less any breakage savings) incurred under the Architect Agreement and the Engineer Agreement through the date of the termination of this Agreement. (v)Notwithstanding anything to the contrary herein, if at any time during the term hereof, CIBC issues a default notice to the Whittall Parties in connection with the Square Loan, the OHI Loan or any other loan that is cross-defaulted with the Square Loan or the OHI Loan, or FXRE Sub becomes aware of any event which with the passage of time or with the issuance of notice by CIBC could give CIBC the right to issue such a default notice, FXRE Sub shall have the right to either: (i) cease funding the FXRE Sub Pre-Closing Funding described herein until such time as said default is cured and FXRE Sub receives confirmation from CIBC that the restructuring of the OHI Loan and the Square Loan as contemplated herein will still occur, or (ii) cure the default or the event(s) that could lead to a default, with the costs, fees, interest, penalties and all other expenses incurred by FXRE Sub in connection with such curative actions to be deemed a part of the FXRE Sub Pre-Closing Funding. (b)Square LLC Funding Obligations.Provided no default beyond any applicable cure or grace period hereunder exists by FXRE Sub, Square LLC shall pay or contribute to, as applicable, the following sums: (i)From the date hereof through Closing, on a monthly basis, Square LLC shall pay to CIBC all interest and other amounts due to CIBC under the Square Loan in connection with any escrows, including, escrows for real estate taxes (less any amounts paid by FXRE Sub to CIBC directly pursuant to the terms hereof), on the dates such interest and escrow payments are due under the applicable loan documents, subject to any applicable grace periods thereunder.Square LLC hereby represents and warrants that it has made all of the required real estate tax escrow payments due under the Square Loan through the date hereof, which escrow payments along with the November and December 2010 escrow payments and January, February and March 2011 payments cover all real estate tax payments due in connection with the Square Property through 2008 (the parties acknowledge that real estate taxes for 2009 and 2010 will be funded at Closing from the loan proceeds, or if CIBC will not permit that, by capital contributions by the parties so that FXRE Sub will pay 65% and the Reorganized Whittal Square Parent Member will pay 35% thereof). (ii)From the date hereof through Closing, Square LLC shall pay 35% of all costs and expenses and FXRE Sub shall pay 65% of all costs and expenses which are reasonably necessary to maintain or re-develop the Square Property, including, without limitation, all expenses related to the maintenance, insurance and the re-development of the Square Property as contemplated in the Planned Development, provided however, that notwithstanding the above, the amounts due from FXRE Sub with respect to tax escrows and interest payments due under the Square Loan, the Architect Agreement and the Engineer Agreement shall be limited to the amounts set forth in Section 1(a). (c)OHI SPE Funding Obligations.OHI SPE shall pay all costs and expenses reasonably necessary and related to the OHI SPE Property, including, without limitation, real estate tax escrow payments and interest due under the OHI Loan, insurance premiums and all property repair and maintenance costs from the income generated from the OHI SPE Property.Any actual out-pocket capital investment by Owner of OHI Parent (or its members) (less any sums (with the exception of management fees) distributed up to the OHI Parent, Owner of OHI Parent or its members from and after November 1, 2010) for actual out-pocket expenses paid from and after November 1st, 2010 by OHI SPE which are reasonably necessary for interest payments, taxes, insurance, the maintenance or operation of the OHI SPE Property after all of the income (on a cumulative basis) generated from, or in connection with, the OHI SPE Property is used therefor, shall be added to the capital account of the to be formed Reorganized Whittall OHI Parent Member at Closing. (d)The parties hereby acknowledge and agree that FXRE Sub shall have no obligation to pay, contribute to or reimburse any of the amounts set forth in Section 1(a) until the following has occurred: (i)execution and delivery of this Agreement by all of the parties hereto, which shall have attached to it as Exhibits the following: (a) as Exhibit “B”, the term sheet outlining the principal terms of the development agreement to be negotiated by the parties in good faith and entered into on the date of Closing between Square LLC and UNICORP NATIONAL DEVELOPMENTS, INC., (“Unicorp”) (the “Development Agreement”); (b) the Joint Venture Documents described in Section 3; (c) the SkyView Lease (as hereinafter defined in Section 5); (d) as Exhibit “C-1”, the term sheet outlining the principal terms of the management agreement between OHI SPE and Unicorp for the management of the OHI SPE Property, and, as Exhibit “C-2”, the term sheet outlining the principal terms of the management agreement between Square LLC and Unicorp for the management of the Square Property (hereinafter collectively referred to as the “Management Agreements”), both such agreements to be entered into simultaneously with the Closing; and (e) any other necessary documents or agreements. (ii)Attached hereto as Exhibit “D” is a schedule of assets and liabilities of the Legacy Entities, prepared in accordance with generally accepted accounting principles, which the Legacy Entities hereby represent and warrant as being true and correct as of December 31, 2010.Such balance sheet contains each and every debt, liability and obligation, including all costs and expenses relating thereto, whether accrued or fixed, absolute or contingent, matured or unmatured, determined or determinable, including any such debt, liability or obligation with or to any affiliate of any Legacy Entity. (iii)Commitment, or other evidence of CIBC’s agreement acceptable to FXRE Sub, (the “CIBC Approval”) to the restructuring of the existing Square Loan and OHI Loan held by CIBC at Closing on terms and conditions acceptable to FXRE Sub in its sole discretion (such terms and conditions are hereinafter referred to as the “CIBC Loan Restructuring Terms”). 2.Closing.Once FXRE Sub reasonably believes that the conditions to Closing set forth in Sections 1(d), 6, 8, 9, 10, 12, 13 have been or can be satisfied, it shall provide the Legacy Entities with notice (the “Notice to Close”). The Notice to Close shall designate a date of closing (to coincide with the Closing of the restructured Square Loan and OHI Loan) which date shall be no earlier than thirty (30) days (unless mutually agreed by the parties hereto) after the date of the Notice to Close, as such date may be extended by either party for an additional sixty 60 days if: (x) CIBC agrees to extend the OHI Loan and Square Loan for such period (on terms and conditions acceptable to the parties hereto in their sole discretion), and (y) the CIBC Approval is extended for such period (on terms and conditions acceptable to the parties hereto in their sole discretion) provided, however, that the Closing shall in any event, take place on or before January 1st, 2012 (the “Outside Closing Date”).Subject to the other provisions of this Agreement for extension, the Closing shall take place on the date specified in the Notice to Close at a location as may be mutually agreed to by all of the parties hereto.Alternatively, the parties may conduct the Closing through mail, express overnight service or other means under escrow instructions, if appropriate.In the event that the Closing does not take place on or before the Outside Closing Date, then either party shall have the right to terminate this Agreement by delivering written notice to the other party of such termination; provided, however, that no party hereto shall be entitled to terminate this Agreement if that party breached any covenant beyond any applicable grace or cure period or if a representation or warranty by such party has proved to be false or misleading. 3.Joint Ventures.Subject to the terms and conditions hereof, at the Closing the Legacy Entities shall be reorganized as follows: (i) OHI Reorganization.In consideration of the execution of this Agreement by FXRE Sub and FXRE Sub’s OHI Closing Capital Contribution (hereinafter defined), at Closing FXRE Sub shall be admitted as a member into OHI Parent and will own 65% of the membership interest thereof.Upon the consummation of the Closing, FXRE Sub shall receive a credit in its capital account in the reorganized OHI Parent equal to FXRE Sub’s OHI Closing Capital Contribution and FXRE Sub shall be entitled to a cumulative preferred return thereon at 10% per annum from the date of Closing.The remaining 35% of the membership interest in OHI Parent will be owned by the Owner of OHI Parent, as it may be reorganized by the owners thereof, provided that such entity will be majority owned and controlled, directly or indirectly, by Whittall (the “Reorganized Whittall OHI Parent Member”).The Reorganized Whittall OHI Parent Member shall have a capital account in the reorganized OHI Parent upon the consummation of the Closing equal to any actual out-pocket capital investment by Owner of OHI Parent (or its members) (less any sums distributed up to the OHI Parent, Owner of OHI Parent or its members from and after November 1, 2010) for actual out-pocket expenses paid from and after November 1, 2010 by OHI SPE which are reasonably necessary for the interest, taxes, operation and maintenance of the OHI SPE Property after all of the income (on a cumulative basis) generated from, or in connection with, the OHI SPE Property is used therefor.The Reorganized Whittall OHI Parent Member shall be entitled to a cumulative preferred return on the capital account credit received by it at Closing at 10% per annum from the date such payments are actually made and such capital account shall be pari passu with the capital account of FXRE Sub in the reorganized OHI Parent.From and after the consummation of the Closing, OHI Parent shall be governed in accordance with the terms and conditions of the Second Amended and Restated Operating Agreement of OHI Parent, the form of which is attached hereto as Exhibit “E-1” and OHI SPE shall be governed in accordance with the terms and conditions of the Second Amended and Restated Operating Agreement of OHI SPE, the form of which is attached hereto as Exhibit “E-2”, both such operating agreements subject to non-material changes required by CIBC. (ii) Square LLC Reorganization.All of the membership interest held by the Owners of Square LLC in Square LLC will be transferred to an entity which will be formed at or prior to the Closing and will be called THE SQUARE HOLDINGS, LLC, a Florida limited liability company (or if such name is unavailable, another name reasonably acceptable to the parties) (the “Square Parent”).In consideration of the execution of this Agreement by FXRE Sub and FXRE Sub’s Square Closing Capital Contribution, at Closing FXRE Sub shall be admitted as a member into the Square Parent and will own 65% of the membership interest thereof.Upon consummation of the Closing, FXRE Sub shall receive a credit in its capital account in the newly created Square Parent equal to FXRE Sub’s Square Closing Capital Contribution.FXRE Sub shall be entitled to a cumulative preferred return on FXRE Sub’s Square Closing Capital Contributions at 10% per annum from date FXRE Sub makes any payments making up the FXRE Sub’s Square Closing Capital Contribution.The remaining 35% of the membership interest in the Square Parent will be owned by a new entity created by the Owners of Square LLC, as they may agree among themselves, provided that such new entity will be majority owned and controlled, directly or indirectly, by Whittall (the “Reorganized Whittall Square Parent Member”).The Reorganized Whittall Square Parent Member shall receive a credit in its capital account in Square Parent equal to the actual out of pocket sums contributed to Square LLC by the Owners of Square LLC or Whittall, as applicable from November 1, 2010, through the term of this Agreement, which are reasonably necessary for the interest, taxes, operation, maintenance and re-development of the Square Property consistent with the Planned Development (specifically excluding any costs, fees or expenses incurred in connection with: (a) curing or removing any Title Defect (as hereinafter defined), (b) any Remedial Action (hereinafter defined), or (c) any misrepresentations or breaches of covenants by any of the Whittall Parties hereunder).The Reorganized Whittall Square Parent Member shall be entitled to a cumulative preferred return on all such reasonably necessary contributed sums at 10% per annum from the date such payments are actually made and such capital account shall be pari passu with the capital account of FXRE Sub in Square Parent.From and after the date of Closing, Square Parent shall be governed in accordance with the terms and conditions of the Operating Agreement of Square Parent, the form of which is attached as Exhibit “F-1” andSquare LLC shall be governed in accordance with the terms and conditions of the Third Amended and Restated Operating Agreement of Square LLC, the form of which is attached as Exhibit “F-2”, both such operating agreements subject to non-material changes required by CIBC. (iii) Each of the Whittall Parties and FXRE Sub shall take all steps necessary to cause the reorganization of the Legacy Entities to be carried out at Closing in accordance with the terms and conditions of this Agreement.At Closing, each of the Whittall Parties and FXRE Sub shall promptly execute and deliver, and Whittall shall cause all of the Existing Equity Owners to promptly execute and deliver, all documents, assignments, articles, certificates, consents and affidavits as may be necessary to complete the reorganization of the Legacy Entities in accordance with this Agreement. (iv) Except for the covenants, agreements, representations and warranties made by Whittall in Sections 3(iii), 15, 17(a)(v), 20 and 24 of this Agreement, no other agreements or covenants herein of any sort shall have any personal guarantees from Whittall.Whittall has no personal liability for any of covenants, agreements, representations or warranties of the Legacy Entities in this Agreement, except as otherwise expressly provided herein. 4.FXRE Sub Funding at Closing At the Closing, (i) FXRE Sub shall contribute $3,775,000 to Square LLC (the “FXRE Sub’s Square Closing Capital Contribution”), provided that, all amounts contributed to (including any reimbursements to the Owners of Square LLC or Whittall, as applicable), or paid on behalf of, Square LLC as part of FXRE Sub Pre-Closing Funding or otherwise pursuant to the terms of this Agreement (except for legal fees incurred by FXRE Sub) shall be deemed a part of, and credited against, the required FXRE Sub’s Square Closing Capital Contribution, and (ii) FXRE Sub shall contribute $1,000,000 to OHI Parent (“FXRE Sub’s OHI Closing Capital Contribution”). 5.SkyView Lease Subject to the terms and conditions hereof, at the Closing, Square LLC shall enter into a 99 year financeable lease in the form attached hereto as Exhibit “G” (the “SkyView Lease”) with an affiliate of FXRE Sub (the “Wheel Tenant”) pursuant to which Square LLC will lease to Wheel Tenant, at the center of the Square Property, the land necessary for (i) the installation of the SkyView Wheel, including all of the appropriate supports, cables and footings therefor, and (ii) land upon which Wheel Tenant will construct retail, service and maintenance space, of approximately 25,000 square feet (hereinafter the “Leased Premises”), as such Leased Premises are designated on the Site Plan prepared by the Architect, for the SkyView at The Square, as such Site Plan may be revised in a manner mutually acceptable to FXRE Sub and Square LLC (the “Site Plan”). 6.Title FXRE Sub has obtained a title insurance commitment with respect to the Square Property attached hereto as Exhibit “H-1” (the “Square Commitment”) and a title insurance commitment with respect to the OHI SPE Property attached hereto as Exhibit “H-2” (the “OHI SPE Commitment”, which together with the Square Commitment are collectively hereinafter referred to as the “Commitment”)from Fidelity National Title Insurance Company (the “Title Company”)reflecting all recorded items which affect title to the applicable properties. Based on FXRE Sub’s review of the Commitment (and exceptions listed therein) and the surveys provided to FXRE Sub, it has determined that the items described below in this Section (the “Title Defects”) are not acceptable.The current Title Defects are: (a) Construction Easement with line of demarcation and encroachment by Sleuth building, provided, however, that the foregoing shall not be required if the Site Plan has been adjusted in a manner so that all of the improvements shown on the present Site Plan are included without violating the Construction Easement and without material changes to the budget or other facets of the Square Property, subject to FXRE Sub’s reasonable consent (which may not be unreasonably withheld). (b) Lease Memorandums of expired leases for Gooding’s Supermarket, Ancient City Entertainment, and Beall’s Outlet; and (c) All judgments and claims of liens recorded against either the OHI SPE Property of Square Property, including, without limitation, the judgment in favor of Finfrock Construction, Inc., and claims of lien filed by Traffic Planning and Design, Inc. The Legacy Entities shall cause the Title Defects to be terminated, cured and/or removed (as applicable) at their sole cost and expense by the date of Closing, which costs and expenses shall not be credited towards the capital accounts of the Reorganized Whittall OHI Parent Member in the reorganized OHI Parent or the Reorganized Whittall Square Parent Member in the new Square Parent.Any other exceptions reflected in Schedule B-II of the Commitment or any other matters of title or survey attaching or occurring on the Square Property or the OHI SPE Property subsequent to the date of the Effective Dates of the Commitment which are consented to in writing by FXRE Sub shall be deemed permitted exceptions (the “Permitted Exceptions”).If new title insurance policies are obtained at the Closing, such policies shall be subject only to the Permitted Exceptions (which term shall include any additional items consented to by FXRE Sub prior to Closing) and items which are not Permitted Exceptions shall be deemed Title Defects and shall be terminated, cured and/or removed (as applicable) by the Legacy Entities at their sole cost and expense at or prior to Closing, which costs and expenses shall not be credited towards the capital accounts of the Existing Equity Owners in the reorganized entities. No later than ten (10) business days prior to the Closing FXRE Sub (i) may cause the effective date of the Commitment to be brought forward to the most current date possible to reflect any new matters which have arisen and affect title to the Square Property and OHI SPE Property, and (ii) may cause the surveys to be updated and recertified to reflect any new matters not existing as of the date of the surveys that have been provided to FXRE Sub.If any new title matters arise in that interim period which are inconsistent with the Planned Development or affect marketability of title in FXRE Sub’s sole discretion, such items shall constitute Title Defects, and FXRE Sub shall notify either Square LLC or OHI SPE, as applicable, of same.The Property Owners agree to remove by payment, bonding, or otherwise any new Title Defect which is a lien capable of removal by the payment of money or bonding, and each shall use its best efforts (including bringing suit, if necessary) to cure any such new Title Defect or to buy-out or settle any other claim or lien.At FXRE Sub’s option, the date of Closing may be extended for a period not to extend beyond the Outside Closing Date for purposes of eliminating any Title Defects.In the event that, after the exercise of diligent effort, the Property Owners do not eliminate all Title Defects before the Outside Closing Date, FXRE Sub shall have the option to either: (i) cause the Closing to occur and accept the title “as is,” without claim against the Property Owners therefor, or (ii) cancel this Agreement, whereupon all parties shall be released from all further obligations under this Agreement, unless such defects were caused by the Property Owners’ willful and deliberate act or willful and deliberate failure to act, in which event, the Legacy Entities shall be liable to FXRE Sub for damages caused thereby. 7.Deliveries The Legacy Entities have heretofore provided all of the items listed in Exhibit H-3, all of which are the actual true, complete and correct copies thereof.From the date hereof through the date of Closing, the Legacy Entities shall provide to FXRE Sub copies of any and all agreements, contracts, instruments, documents, notices, amendments, modifications, reports, studies, plans, drawings, permits, authorizations and any other items of a similar nature arising in connection with the Square Property or OHI SPE Property, or in connection with the Legacy Entities, promptly upon receipt thereof or upon request of FXRE Sub.The Legacy Entities represent that there are no other agreements, contracts, or other instruments which will be binding upon the reorganized entities from and after the Closing and which would have a material adverse effect on the Planned Development or reflect a material adverse change in such joint venture’s financial condition. 8.Development Agreement; Asset Management Fee; Arrangement Fee (a) During the term hereof, the parties shall negotiate in good faith the final terms and conditions of the Development Agreement consistent with the term sheet attached hereto as “Exhibit B.”The parties’ agreement to the final form of the Development Agreement shall be a condition to Closing.Simultaneously with the Closing, Square LLC shall enter into the Development Agreement for the re-development of the Square Property in the manner as shown on the Site Plan attached hereto as Exhibit “I” (the “Planned Development”) and the obtaining of all of the required third party and governmental approvals therefor (the “Development Approvals”). The expenses of obtaining such approvals shall be the expenses of the venture and not of Unicorp.Prior to Closing, the parties shall cooperate in good faith at all times to obtain the most favorable results for the Planned Development and shall diligently pursue obtaining any Development Approvals, which shall be subject to the consent of the Whittall Entities and FXRE Sub in their reasonable discretion, provided that, if the Development Approvals pertain to the SkyView Wheel, then such Development Approvals must be acceptable to FXRE Sub in its sole and absolute discretion. (b) In consideration of the asset management consulting and advisory services being provided by FXRE Sub to the Property Owners, FXRE Sub shall receive an asset management fee equal to the leasing commissions earned by Unicorp from and after the date hereof, which asset management fee shall be paid on a concurrent basis with the schedule of leasing commission payments to Unicorp. (c) At Closing, Square LLC shall pay a $225,000 arrangement fee to Whittall or his designee, provided that, if CIBC does not permit the payment of the foregoing arrangement fee at Closing, such arrangement fee shall become the obligation of the reorganized Square LLC at Closing and shall accrue interest thereon at 10% per annum from the date of Closing until paid by Square LLC in full. 9.Management Agreement (a). During the term hereof, the parties shall negotiate in good faith the final terms and conditions of the Management Agreements consistent with the term sheets attached hereto as “Exhibit “C-1”and“Exhibit “C-2”, pursuant to which Unicorp will earn a mutually acceptable management fee at a market rate (3%).In addition, from and after the date of execution hereof, Unicorp will earn leasing commissions from each new lease entered into with respect to any portions of the OHI SPE Property or the Square Property on a one time basis equal to $2 per square foot of building space to be payable one half upon the later of (i) the Closing, or (ii) execution of such lease, with the remaining half of the leasing commission to be paid upon the applicable tenant commencing rent payments under the lease. The first $750,000 of impact fee reimbursements made by tenants on the Square Property shall be disbursed as follows: (i) $250,000 to the Architect, and (ii) $500,000 to Finfrock Construction, Inc.The parties’ agreement to the final form of the Management Agreements shall be a condition to Closing.Simultaneously with the Closing, OHI SPE and Square LLC shall enter into such Management Agreements. 10.Environmental Inspection FXRE Sub at its own cost and expense may obtain Phase I environmental reports for the OHI SPE Property or the Square Property.If any such Phase I report indicates that any additional testing, studies or analysis is recommended, then FXRE Sub shall promptly notify the applicable Property Owner and such additional testing or analysis shall be conducted forthwith at such Property Owner’s expense.FXRE Sub shall provide the Property Owners (within 3 days of receipt by FXRE Sub) with copies of the Phase I and any additional reports, studies or analysis which are prepared in connection with the environmental inspections. If, after such additional testing or analysis, it is determined that the OHI SPE Property or the Square Property contains any Hazardous Substances (as hereinafter defined) and the cleanup and/or remedial actions necessary to cause such property to comply with all applicable environmental statutes, regulations, ordinances or other laws then in effect (the “Remedial Action”)can reasonably be completed before the Outside Closing Date, then the applicable Property Owner shall immediately commence the Remedial Action and use its best efforts to complete such Remedial Action before the Outside Closing Date at its sole cost and expense, which costs and expenses shall not be credited towards the capital accounts of the Existing Equity Owners in the reorganized entities at Closing.In the event that OHI SPE or Square LLC, as applicable, has commenced and diligently pursued the Remedial Action and cannot complete such Remedial Action before the Outside Closing Date, then FXRE Sub shall proceed to Closing, provided that (i) OHI SPE or Square LLC, as applicable, shall complete the Remedial Action within a reasonable period of time after the Closing, and (ii) CIBC shall have consented to such Remedial Action taking place after the Closing.In such event, the any funds expended by OHI SPE or Square LLC, as applicable, in connection with any Remedial Action shall not be credited towards the Existing Equity Owners’ capital accounts in the reorganized joint venture entities following the Closing.In the event that CIBC does not grant its consent to allow completion of the Remedial Action after the Closing, then FXRE Sub shall have the option to give written notice of termination of this Agreement or extend the Closing until the Remedial Action is completed. If it is determined that any parcel of land which is adjacent to or in the vicinity of either the OHI SPE Property or the Square Property, contains any Hazardous Substances which may materially and adversely affect the Planned Development, then FXRE Sub shall have the option to (i) give written notice of termination promptly after they has had an opportunity to review any such problem, or (ii) agree to proceed to Closing accepting the OHI SPE Property or the Square Property, as applicable, on an “as-is” basis. If FXRE Sub shall give written notice of termination as provided above, this Agreement shall be terminated and none of the parties shall have any further rights or obligations hereunder, except for the obligations that survive by the express terms of this Agreement. 11.Development, Access and Reimbursement After the execution of this Agreement, FXRE Sub (and its agents and contractors) shall be entitled to enter upon the OHI SPE Property or Square Property, as applicable, (subject to the rights of the occupants thereof, which FXRE Sub shall not unreasonably disturb or interfere with) at all reasonable times and upon reasonable notice to the Legacy Entities for the purpose of conducting tests and making site inspections and investigations and otherwise to accomplish all tasks necessary or appropriate under this Agreement and the Legacy Entities shall cooperate with FXRE Sub in all aspects of any such tasks. FXRE Sub agrees that it shall (and/or cause any third parties engaged by it to) minimize any disruption to any occupants of the OHI SPE Property or Square Property, as applicable, during the inspection and investigations. FXRE Sub shall restore the OHI SPE Property or Square Property, as applicable, to the same condition that existed immediately prior to entry on the OHI SPE Property or Square Property, as applicable, by FXRE Sub (and/or any third parties engaged by it) for such inspections and investigations. 12.Conditions Precedent. (a)The Legacy Entities acknowledge and agree that FXRE Sub will not consummate the transactions contemplated hereby unless following conditions precedent are fulfilled, provided that, FXRE Sub may at any time waive any of the below conditions and proceed to a Closing: (i)All of the conditions to the FXRE Sub Pre-Closing Funding in Section 1(d) have been satisfied or waived by FXRE Sub, in its sole discretion; (ii)All of the conditions to the closing of the restructured Square Loan and OHI Loan have been met and simultaneously with the Closing hereof, the closing of the restructured (in accordance with the CIBC Loan Restructuring Terms) Square Loan and OHI Loan will occur.Simultaneously therewith, CIBC shall enter into a Subordination, Non-Disturbance and Attornment Agreement with Wheel Tenant in connection with the SkyView Lease in a form reasonably acceptable to Wheel Tenant and its lenders.CIBC will also agree to modify its loan documents to reflect the changes in the development of the Square Property and the new ownership of Square LLC as such entity will be reorganized at Closing.The OHI Mortgage shall be subordinated to the parking easement to be granted by OHI SPE to Square LLC over certain surplus parking spaces on the OHI SPE Property acceptable to CIBC (the “Parking Easement”), if applicable.CIBC will terminate the CIBC Cross Collateralization Agreement and shall deliver a full release of OHI SPE and Square LLC from any and all obligations thereunder but OHI SPE and Square LLC shall enter into an appropriate parking easement as may be required by CIBC and give CIBC a security interest thereon; (iii)All of the following required third-party approvals for the SkyView wheel and related project improvements have been obtained, including: (a) FAA approval of the SkyView observation ferris wheel with a proposed approximate height of 420 feet (the “SkyView Wheel”), and (b) all building permits and licenses for development and construction on the Square Property of the SkyView Wheel and the 25,000 square foot terminal building; (iv)The execution and recording of the Parking Easement, if applicable, to which CIBC shall subordinate its OHI Loan; (v)The Legacy Entities and the Existing Equity Owners shall have executed and delivered all of the operating agreements, documents, assignments, articles, certificates and affidavits necessary for the creation of the joint ventures in accordance with Section 3 and such joint ventures are consummated simultaneously with the Closing; (vi)The SkyView Lease shall be executed and delivered by all of the appropriate parties and CIBC shall execute and deliver the Subordination, Non-Disturbance and Attornment Agreement, reasonably acceptable to Wheel Tenant and its lenders; (vii)Except for the agreements listed on Exhibit “H-3” hereto previously provided to FXRE Sub and any agreements, leases, contracts or other instruments entered into by the Legacy Entities in the ordinary course of business that do not adversely affect the Planned Development in FXRE Sub’s reasonable discretion, as of the Closing, there shall be no agreements, leases, contracts or other instruments entered into, or any other obligations or liabilities incurred, by the Legacy Entities, which cannot be terminated upon thirty (30) days prior written notice without any payment of fees or penalties; (viii)As of Closing, all of the representations and warranties by the Whittall Parties contained in this Agreement (as applicable to any such party) shall be true and correct in all respects and the Whittall Parties shall have complied in all respects with all of their applicable covenants and obligations under this Agreement. (ix)All of the title defects listed in Section 6 have been cured to the satisfaction of FXRE Sub; (x)There shall be no (i) pending or threatened lawsuits by any third party with respect to the OHI SPE Property or the Square Property or against the Legacy Entities; (ii) pending or threatened moratorium which in any way adversely affects the Planned Development; (iii) pending or threatened condemnation proceedings with respect to the OHI SPE Property or the Square Property; or (iv) any other potentially adverse matter which, in FXRE Sub’s reasonable judgment, may hinder, delay or materially increase the cost of the Planned Development; (xi)FXRE Sub shall receive updated environmental reports (at its sole cost and expense) with respect to the OHI SPE Property and the Square Property, which shall show that neither the OHI SPE Property nor the Square Property requires any further investigation or any facts exist that in FXRE Sub’s sole and absolute judgment may potentially require that a Remedial Action be undertaken; (xii)At all times during the term of this Agreement and as of Closing, the Whittall Parties shall have complied in all respects with all of their applicable covenants and obligations under this Agreement and no breach thereof exists beyond any applicable grace or cure period provided for herein; (xiii)The following two (2) obligations of Square LLC were not shown on the balance sheets of the Legacy Entities attached hereto as Exhibit “D”, (i) the obligation to Traffic Planning & Design, Inc., and (ii) the obligations to the Architect for pre-existing work not in connection with the current work for the Planned Development.The foregoing obligations shall be eliminated or satisfied as of the Closing in a manner acceptable to FXRE Sub in its sole discretion without using the CIBC loan proceeds and without any additional capital credit therefor, except that, $250,000 of obligations to the Architect shall be paid solely from any future impact fee reimbursements as provided in Section 9 hereof, if and when such funds are received, and the reorganized entities shall not be otherwise liable to the Architect for any such sums; and (xiv)The Legacy Entities shall provide evidence in form of written agreements, satisfactions, releases, waivers or other documents acceptable to FXRE Sub in its sole discretion that: (A) the accounts payable (with the exception of taxes) shown on the OHI SPE balance sheet have been satisfied or eliminated at or before the Closing and that any indebtedness to Unicorp shown as of such date has been eliminated or satisfied, and (B) the account payable and/or any indebtedness shown on the Square LLC balance sheet with respect to Unicorp and Finfrock Construction, Inc., have been eliminated or satisfied as of the Closing.The satisfaction or elimination of the foregoing accounts payable and indebtedness shall not be paid from funds of the Legacy Entities prior to Closing or from the CIBC loan funds at Closing, will not be binding on the reorganized entities following the Closing, and there will be no capital contribution credit for any funds expended in connection therewith, except that, the obligations to Finfrock Construction, Inc., shall be paid solely from any future impact fee reimbursements as provided in Section 9 hereof, if and when such funds are received, and that the reorganized entities shall not be otherwise liable to the Finfrock Contruction, Inc., for any such sums.However, any account payables for expenses incurred from and after November 1, 2010, which are reasonably necessary for the interest, taxes, operation and maintenance of the OHI SPE Property and the Square Property, or reasonably necessary for the Planned Development, to the extent not paid as of Closing, may remain outstanding obligations of the reorganized OHI SPE or Square LLC, as applicable, following the Closing. In the event any of the foregoing conditions precedent are not fulfilled by the Closing Date, then FXRE Sub shall have the option of either: (i) waiving the condition and agreeing to proceed to Closing (if capable of doing so), (ii) extending the Closing for a reasonable period so that any such unsatisfied conditions to Closing may be satisfied prior to the Outside Closing Date, or (iii) canceling this Agreement by written notice to the other parties given by Closing (or earlier date if appropriate), whereupon all parties shall be released from all further obligations under this Agreement, except for the obligations that expressly survive the termination of this Agreement, provided that, if the result of the failure was due to a breach by any of the Legacy Entities of their obligations under this Agreement, then FXRE Sub shall have the right to seek at its option any remedies available under this Agreement, applicable law or principles of equity, including, without limitation, the repayment by the Whittall Parties to FXRE Sub of all of the FXRE Sub Pre-Closing Funding amounts and all of the due diligence and legal costs incurred by FXRE Sub in connection with the transactions described herein, and/or to seek the specific performance by Square LLC of all of its obligations in connection with the SkyView Lease. (b) FXRE Sub acknowledges and agrees that the Legacy Entities will not consummate the transactions contemplated hereby unless the following conditions precedent are fulfilled, provided that, such parties may at any time waive any of the below conditions and proceed to a Closing: (i)At all times during the term of this Agreement and as of Closing, FXRE Sub shall have complied in all material respects with all of its covenants and obligations under this Agreement and no breach thereof exists beyond any applicable grace or cure period provided for herein. (ii)All of the conditions to the closing of the restructured Square Loan and OHI Loan have been met and simultaneously with the Closing hereof, the closing of the restructured (in accordance with the CIBC Loan Restructuring Terms) Square Loan and OHI Loan will occur; (iii)FXRE Sub shall execute and deliver all of the operating agreements, documents, assignments, articles, certificates and affidavits necessary for the creation of the joint ventures in accordance with Section 3; In the event any of the foregoing conditions precedent are not fulfilled, then the Legacy Entities shall have the option of either: (i) waiving the condition and agreeing to proceed to Closing (if capable of doing so), (ii) extending the Closing for a reasonable period so that any such unsatisfied conditions to Closing may be satisfied prior to the Outside Closing Date, or (iii) canceling this Agreement by written notice to FXRE Sub given by Closing (or earlier date if appropriate), whereupon all parties hereto shall be released from all further obligations under this Agreement, except for the obligations that expressly survive the termination of this Agreement, provided that, if the result of the failure was due to a breach by FXRE Sub of its obligations under this Agreement, then FXRE Sub shall be liable to the Legacy Entities only for the portions of the FXRE Sub Pre-Closing Funding due through the date of such breach (irrespective of the fact that the Legacy Entities may choose not to terminate the Agreement on such date as a result of the breach). 13.New Law or Intervening Change If after the date hereof and prior to the date of Closing under this Agreement (i) a new law, ordinance, regulation, restriction (including, without limitation, any moratoriums) or policy is enacted or adopted by the State of Florida, Orange County, the City of Orlando, or any other governmental agency having jurisdiction thereof (a “New Law”) that in any material way adversely affects the Planned Development in FXRE Sub’s reasonable business judgment, or (ii) any condition (such as the CIBC’s readiness to close) which FXRE Sub reasonably anticipated could be satisfied can not in fact, be satisfied, then FXRE Sub shall have the right to cancel this Agreement by giving written notice of cancellation under this paragraph within a reasonable amount of time of becoming aware and evaluation of such New Law or other matter, which notice shall include a copy or explanation of the New Law or other intervening change (in each case, an “Intervening Change”) and shall indicate the manner in which the Intervening Change adversely affects the Planned Development in which event all parties hereto shall be released from all further obligations under the Agreement, except as provided in this Agreement to the contrary; provided, however, that the Legacy Entities shall have ninety (90) days from the date of notice from the FXRE Sub to attempt to seek relief or resolve the impediment resulting from such Intervening Change at their sole cost and expense. In the event that the Legacy Entities are unsuccessful in obtaining such relief or resolution, then FXRE Sub shall have the option of further (i) extending the 90-day period for a reasonable amount of time, if requested by the Legacy Entities to enable them to continue to seek such relief or resolution, or (ii) cancel to this Agreement as provided above in this paragraph. Notwithstanding the foregoing, it is understood that any such extensions will be conditioned on the ability to extend (if necessary) the (a) Outside Closing Date, (b) the deadline(s) for the validity of any Development Approvals, and (c) the expiration date of the commitment for the restructuring the CIBC loans without any material change in CIBC Loans Restructuring Terms or additional fees or extension costs (unless FXRE Sub shall consent thereto, in its sole discretion). 14.Representations, Warranties and Additional Covenants ofLegacy Entities The Legacy Entities represent and warrant to FXRE Sub, which representations are deemed to be made on the date hereof and remade at the Closing, and the Legacy Entities agree from the date hereof through Closing with FXRE Sub as follows: (a)Except as otherwise disclosed in this Agreement and listed on Exhibit “H-3” and except for any agreements, leases, contracts or other instruments entered into by the Legacy Entities in the ordinary course of business that do not adversely affect the Planned Development in FXRE Sub’s reasonable discretion, the Legacy Entities have not entered into any agreements, arrangements, easements, or other agreements, including, without limitation, either recorded or unrecorded, written or oral, which affect the OHI SPE Property or the Square Property, as applicable, that cannot be cancelled on no more than thirty (30) days notice without penalty (or will not be binding after Closing). (b)Except as otherwise set forth in the balance sheets provided to FXRE Sub and attached hereto as Exhibit “D”or in Section 12(a)(xiii), as of the dates of such balance sheets the Legacy Entities have no other debt, liability or obligation of any kind, including for costs and expenses relating thereto, whether accrued or fixed, absolute or contingent, matured or unmatured, determined or determinable, including those arising under any law, action or governmental order and those arising under any contract, agreement, arrangement, commitment or undertaking, or with respect to any debt, liability or obligation with, for or to any affiliate of any Legacy Entity, and from the date thereof have not incurred any such debt, obligations or liabilities (except those incurred in connection with the Architect Agreement, the Engineer Agreement, reasonable and customary trade payables or other ordinary course obligations), which will be binding on the Legacy Entities, the Square Property or the OHI SPE Property after the Closing. (c)No fact or condition exists which would result in the termination or impairment of access to the OHI SPE Property or the Square Property or the discontinuation of necessary sewer, water, electric, gas, telephone or other utilities or services thereto. (d)The Legacy Entities shall not knowingly violate any laws, rules, regulations, and ordinances of any governmental authorities having jurisdiction over the Legacy Entities, the OHI SPE Property or the Square Property which would adversely affect or delay the transactions contemplated herein, the Planned Development or impose any additional costs thereon. (e)No portion of the OHI SPE Property or the Square Property or any interest therein shall be alienated, encumbered (except with respect to the OHI Loan and the Square Loan), conveyed or otherwise transferred by the Property Owners, except any leases, easements or other instruments entered into in accordance with the terms of this Agreement. (f)OHI Parent shall not alienate, encumber, convey or otherwise transfer its interest in OHI SPE. (g)OHI SPE and Square LLC are not “foreign persons” within the meaning of the United States tax laws and to which reference is made in Internal Revenue Code Section 1445(b)(2). (h)There has not been and there is not now (i) any Hazardous Substance heretofore or now present on the OHI SPE Property or the Square Property in violation of law, (ii) any present or past generation, recycling, reuse, sale, storage, handling, transport and/or disposal of any Hazardous Substance on the OHI SPE Property or the Square Property in violation of law, or (iii) any failure to comply with any applicable local, state or federal environmental laws, regulations, ordinances or administrative or judicial orders relating to the generation, recycling, reuse, sale, storage, handling, transport and/or disposal of any Hazardous Substance affecting the OHI SPE Property or the Square Property.The Legacy Entities have not received any written notice (whether or not addressed specifically to such party) from any governmental authority which remains outstanding regarding the presence of any Hazardous Substance in violation of law, any present or past generation, recycling, reuse, sale, storage, handling, transport and/or disposal of any Hazardous Substance in violation of law or any failure to comply with any applicable local, state or federal environmental laws, regulations, ordinances or administrative or judicial orders relating to the generation, recycling, reuse, sale, storage, handling, transport and/or disposal of any Hazardous Substance in any way relating to the OHI SPE Property or the Square Property.As used herein, the term “Hazardous Substance” means any substance or material defined or designated as a hazardous or toxic waste material or substance, or other similar term, by any federal, state or local environmental statute, regulation or ordinance presently or previously in effect. (i)The Property Owners have not entered into any leases other than those leases described in Exhibit “J”hereto (the “Leases”) and the Property Owners shall not enter into any new leasesor modify, extend, renew or make any other arrangements with respect to any of the Leases without FXRE Sub’s consent, which consent shall not be unreasonably withheld if consistent with the terms of this transaction and the Planned Development. (j)The Legacy Entities agree that they shall (i) not take any action or permit any action that would cause any of their representations or warranties to no longer be true and correct and shall use due caution to avoid the negligent breach thereof, (ii) not take any action or permit any action that cause a breach of any of their covenants in this Agreement and shall use due caution to avoid the negligent breach thereof, (iii) not take any action or permit any action that would affect their ability to deliver possession of the Leased Premises to Wheel Tenant at the Closing and shall use due caution to avoid the negligent breach thereof, (iv) not commit any act or fail to perform any act that would result in a default under the OHI Loan or the Square Loan, and (v) notify FXRE Sub immediately in the event that they become aware of any action (or overtly threatened) action which would result in any of the foregoing. (k)OHI SPE shall maintain property insurance with a reputable and highly rated insurance company licensed to do business in Florida covering the improvements on the OHI SPE Property for an amount not less than their full insurable value on a replacement cost basis or as otherwise required pursuant to the terms of the OHI Mortgage and business interruption insurance covering losses of business income for a period of 12 months.From the Effective Date through the date of Closing, the Property Owners shall maintain general liability insurance in the amount not less than $5,000,000 with insurance companies reasonably acceptable to FXRE Sub.OHI SPE and Square LLC presently maintain the insurance, with respect to the OHI SPE Property and Square Property, which is evidenced by the certificates thereof attached hereto as Exhibit “K” (l)If FXRE Sub or an affiliate needs for any reason to obtain audited financial statements for the Legacy Entities or their predecessors for the period commencing January 1, 2009 or thereafter, the Legacy Entities shall make available such information as the FXRE Sub’s auditors may reasonable request in connection therewith, and shall cooperate with such auditors to expedite their review. All the foregoing representations, warranties and covenants shall survive the Closing. No investigation or discovery of any facts by FXRE Sub shall relieve the Legacy Entities from any of the representations, warranties and covenants in this Agreement. 15.Default Provisions In the event of (i) failure by FXRE Sub to make any of the FXRE Sub Pre-Closing Funding within fifteen (15) days of the due date therefor after all of the conditions are satisfied in accordance with the terms hereof, (ii) a breach by FXRE Sub of any covenant following notice thereof and a reasonable time to cure such breach, or (iii) a material misrepresentation by FXRE Sub, the Legacy Entities shall be entitled to receive payment of portions of the FXRE Sub Pre-Closing Funding due through the date of such breach (irrespective of the fact that the Legacy Entities may choose not to terminate the Agreement on such date as a result of such breach) as the sole and exclusive remedy available to the Legacy Entities, and FXRE Sub shall assign to the Legacy Entities (to the extent it may do so, specifically excluding therefrom any items related to the SkyView Wheel) all of its right in and to the plans for, and other materials pertaining to, the Planned Development.In the event of (i) failure by any Legacy Entities to meet any of their required payment obligations within fifteen (15) days of their due date, (ii) a breach by any of the Whittall Parties of any covenant (it is hereby agreed that Whittall shall only be liable for any breaches of Sections 3(iii), 15, 17(a)(v), 20) following notice thereof and a reasonable time to cure such breach, or (iii) a material misrepresentation by any of the Whittall Parties (it is hereby agreed that Whittall shall only be liable for any misrepresentation with respect to Section 24) under this Agreement, FXRE Sub, at its option, shall have the right to seek at its option any remedies available under this Agreement, applicable law or principles of equity, including, without limitation, the repayment by the Legacy Parties to FXRE Sub of all of the FXRE Sub Pre-Closing Funding amounts and all of the due diligence and legal costs incurred by FXRE Sub in connection with the transactions described herein, and/or to seek the specific performance by Square LLC of all of its obligations in connection with the SkyView Lease.FXRE Sub may exercise one or more of said remedies to the fullest extent permitted by law, and each remedy shall be cumulative to the fullest extent permitted by law.Except for certain breaches for which Whittall is expressly made liable herein for sections 3(iii), 15, 17(a)(v), 20 and 24, it is hereby agreed that Whittall has no liability for any other default by the Legacy Entities and any such other covenants, agreements and liabilities for misrepresentations are strictly enforceable against the Legacy Entities. 16.Closing Costs The parties shall be responsible for paying the following costs: (a) All the following expenses shall be deemed the expenses of the reorganized entities at Closing and shall be borne 65% by FXRE Sub and 35% by the applicable Reorganized Whittall Equity Member: (i) the premiums for the title insurance policies, (ii) any costs of recording any closing documents which must be recorded, (iii) legal fees in an amount up to $30,000 incurred by the parties in connection with the preparing or negotiating all of the operating agreements attached as Exhibits “E-1”, “E-2”, “F-1” and “F-2” (hereinafter the “Joint Venture Documents”).All such costs and expenses incurred by the parties prior the Closing shall be credited to the capital accounts of such party in the reorganized OHI Parent or the new Square Parent at Closing in accordance with Section 3. (b) Each party shall be responsible for its own costs and expenses, including, its own legal fees, incurred by the parties in connection with due diligence, the preparation of this Agreement, the Development Agreement, the SkyView Lease, the Management Agreements and all other transaction documentation (other than the Joint Venture Documents, which shall be deemed the expenses of the reorganized entities). (c) The Legacy Entities shall be responsible for payment of the recording costs for documents necessary to cure or remove any Title Defects prior to Closing, which shall not be credited to the capital accounts of the applicable Reorganized Whittall Equity Member in the reorganized OHI Parent or the new Square Parent at Closing. 17.Closing Documents (a)At Closing, the Legacy Entities shall execute and deliver or cause the execution and delivery, and Whittall where applicable shall execute and deliver, to FXRE Sub the following closing documents (each in form and content reasonably acceptable to FXRE Sub, except as otherwise expressly provided): (i)the joint venture documents required pursuant to Section 3 together with appropriate evidence of the authority of the Legacy Entities to enter into the transactions contemplated hereby and to execute and deliver all documents and take all other necessary actions in connection therewith; (ii)the SkyView Lease executed by Square LLC and the subordination, non-disturbance and attornment agreement with respect to the Square Mortgage executed by CIBC on terms and conditions acceptable to the Wheel Tenant and its lenders in their sole discretion; (iii)the Development Agreement and the Management Agreements; (iv)the modifications and amendments to the OHI Loan documents and the Square Loan documents consistent with the CIBC Loan Restructuring Terms; (v)Agreement by Whittall to remain obligated under the Square Guarantees, the OHI Guarantees and to guarantee the additional contemplated in this Agreement future advances under either the Square Loan or the OHI Loan in accordance with Section 24; (vi)an appropriate “gap”, no-lien, exclusive possession and non-foreign affidavit; (vii)the Parking Easement, if applicable, and the appropriate subordinations thereto from CIBC as required hereunder; and (viii)all other documents, instruments or affidavits which are reasonably required by the Title Company or FXRE Sub to consummate the transaction contemplated herein. (b)At Closing, FXRE Sub shall execute and deliver, or cause to be executed and delivered, to the Legacy Entities, the following closing documents (each in form and content reasonably acceptable to the Legacy Entities): (i)the joint venture documents required pursuant to Section 3 together with appropriate evidence of the authority of FXRE Sub and Wheel Tenant to enter into the transactions contemplated hereby and to execute and deliver all documents and take all other necessary actions in connection therewith; (ii)the SkyView Lease executed by the Wheel Tenant and the subordination, non-disturbance and attornment agreement with respect to the Square Mortgage executed by the Wheel Tenant on terms and conditions acceptable to the Wheel Tenant and its lenders in their sole discretion; and (iii)all other documents, instruments or affidavits which are reasonably required by the Legacy Entities or the Title Company to consummate the transaction contemplated herein. 18.Brokers If a claim for a brokerage commission in connection with the transaction is made by any broker, salesman or finder, other than the Integrated Real Estate Services, which shall be deemed the expense of the reorganized Property Owners after Closing, claiming to have dealt through or on behalf of one of the parties hereto (“Indemnitor”), Indemnitor shall indemnify, defend and hold harmless the other party hereunder (“Indemnitee”), and Indemnitee’s officers, directors, agents and representatives, from all liabilities, damages, claims, costs, fees and expenses whatsoever (including reasonable attorney’s fees and court costs at trial and all appellate levels) with respect to said claim for brokerage. The provisions of this paragraph shall survive the Closing and any cancellation or termination of this Agreement. 19.Assignability FXRE Sub shall be entitled to assign its rights (in whole or in part) hereunder prior to Closing to an entity or entities in which FXRE Sub, its parent or a subsidiary thereof, has a significant interest.Any other assignment shall require the consent of the Legacy Entities, which shall not be unreasonably withheld or delayed.In either event, such assignee shall be capable of, and shall agree to comply with, FXRE Sub’s obligations hereunder. 20.Notices Any notices required or permitted to be given under this Agreement shall be in writing and shall be deemed to have been given if delivered by hand, sent by recognized overnight courier (such as Federal Express), sent by facsimile (with receipt of transmission), or mailed by certified or registered mail, return receipt requested, in a postage prepaid envelope, and addressed as follows: If to FXRE Sub at: c/o Circle Entertainment Property-Orlando, LLC Circle Entertainment Inc., f/k/a FX Real Estate and Entertainment Inc. 650 Madison Avenue 15th Floor New York, New York 10022 Facsimile No. (212) 750-3034 Attention: Mitchell J. Nelson, Esq. With a copy to: GreenbergTraurig, P.A. 333 Avenue of the Americas (333 S.E. 2nd Avenue) Miami, Florida 33131 Facsimile No. (305) 961-5525 Attn: Juan P. Loumiet, Esq. If to Legacy Entities and/or Whittall at: Charles Whittall 7940 Via Dellagio Way Orlando, Florida 328189 Facsimile No. (407) 999-9961 With a copy to: All notices shall be deemed given on the date of receipt or refusal of delivery by the receiving party.Any notices that are required to be sent hereunder to any of Whittall Parties shall be deemed given to all such parties if sent only to Whittall in accordance with the requirements of this Section to the address designated as the notice address of the Legacy Entities and Whittall set forth above. 21.Condemnation/Risk of Loss FXRE Sub shall have the right to participate in any taking or condemnation proceeding jointly with the applicable Property Owner and the consent of FXRE Sub shall be required to enter into any agreement or settlement with the public authority for the relinquishment, dedication or other transfer of the applicable property to such public authority. In the event that either the entire Square Property, or any material portion thereof is taken by eminent domain prior to Closing, this Agreement shall be terminated and the award, if any, remaining after application thereof to any outstanding indebtedness under the Square Loan pursuant to the Square Mortgage, shall be split with FXRE Sub receiving a repayment of all of the FXRE Sub Pre-Closing Funding and Square LLC receiving any remaining award, following which all parties shall be relieved of all further obligations under this Agreement, except for the obligations which expressly survive the termination of this Agreement.For purposes of this Section, a material portion with respect to the Square Property shall be deemed to be a portion of the Square Property which would cause Square LLC to be unable to develop the SkyView Wheel as part of the Planned Development or would make the economics of the Planned Development no longer commercially feasible, as determined by FXRE Sub in its reasonable discretion. In the event that the entire OHI SPE Property or a material portion thereof is taken by eminent domain prior to Closing, FXRE Sub shall have the right to either: (i) terminate this Agreement by written notice to the OHI SPE within fifteen (15) days of understanding the entire consequences of the taking or condemnation proceeding on the economic value of the OHI SPE Property, and the award, if any, remaining after application thereof to any outstanding indebtedness under the OHI Loan pursuant to the OHI Mortgage, shall be split with FXRE Sub receiving a repayment of all of the FXRE Sub Pre-Closing Funding and OHI SPE receiving any remaining award, following which all parties shall be relieved of all further obligations under this Agreement, except for the obligations which expressly survive the termination of this Agreement, or (ii) proceed to Closing and the Planned Development on the Square Property, provided that, any award remaining after application thereof to any outstanding indebtedness under the OHI Loan pursuant to the OHI Mortgage, shall be placed into escrow account mutually agreed to by the parties to be disbursed to the reorganized OHI SPE at Closing.For purposes of this Section, a material portion with respect to the OHI SPE Property shall mean a taking of such portion of the OHI SPE Property that in FXRE Sub’s reasonable judgment would have a material adverse affect on the economic value of the OHI SPE Property. In the event only a non-material portion of either the OHI SPE Property or the Square Property is taken by eminent domain prior to Closing, then the parties shall proceed to a Closing and any awards remaining after application thereof to any outstanding OHI Loan or Square Loan pursuant to the terms of the OHI Mortgage and/or the Square Mortgage, as applicable, shall bepaid into an escrow account mutually agreed to by the parties to be disbursed to the reorganized OHI SPE or Square LLC, as applicable, at Closing. If there is a material casualty on the OHI SPE Property, FXRE Sub shall have the right, at its option, to terminate this Agreement by written notice to the OHI SPE within fifteen (15) days of understanding the entire affect of the casualty on the economic value of the OHI SPE Property, and the insurance proceeds (including business interruption), if any, remaining after application thereof to any outstanding indebtedness under the OHI Loan pursuant to the OHI Mortgage, shall be split with FXRE Sub receiving a repayment of all of the FXRE Sub Pre-Closing Funding and OHI SPE receiving any remaining proceeds, following which both parties shall be relieved of all further obligations under this Agreement, except for the obligations which expressly survive the termination of this Agreement.For purposes of this Section, a material casualty shall mean damage to the improvements on the OHI SPE Property that would allow the major tenants at the OHI SPE Property to terminate their Leases, requires a payoff of the OHI Loan or prevents the contemplated restructuring of the OHI Parent from occurring. If there is a non-material casualty on the OHI SPE Property, this Agreement shall remain in full force and effect, provided, however, that all proceeds of insurance covering such casualty shall be available for use (with CIBC either consenting thereto or the OHI Mortgage specifically providing therefor) by OHI SPE to promptly repair and restore the improvements on the OHI SPE Property with any excess insurance proceeds to be paid to the reorganized OHI SPE at the Closing, and escrowed prior to the Closing.OHI SPE shall use the proceeds of any business interruption insurance to pay for OHI SPE Property related expenses and shall pay any portions thereof applicable to periods occurring after the date of Closing to the reorganized OHI SPE at the Closing. 22.Miscellaneous. (a) This Agreement shall be construed and governed in accordance with the laws of the State of Florida. All of the parties to this Agreement have participated fully in the negotiation and preparation hereof and, accordingly, this Agreement shall not be more strictly construed against any one of the parties hereto. (b) In the event any term or provision of this Agreement be determined by appropriate judicial authority to be illegal or otherwise invalid, such provision shall be given its nearest legal meaning or be construed as deleted as such authority determines, and the remainder of this Agreement shall be construed to be in full force and effect. (c) In the event of any litigation between the parties under this Agreement, the prevailing party shall be entitled to reasonable attorneys and paralegal fees and court costs at all trial and appellate levels. The provisions of this subparagraph shall survive the Closing coextensively with other surviving provisions of this Agreement and shall be in addition to any liquidated damage provisions set forth in this Agreement. (d) In construing this Agreement, the singular shall be held to include the plural, the plural shall include the singular, the use of any gender shall include every other and all genders, and captions and paragraph headings shall be disregarded. (e) All of the Exhibits attached to this Agreement are incorporated in, and made a part of, this Agreement. (f) This Agreement may be executed in counterparts (and by facsimile transmission), each of which shall be deemed an original, but all constituting only one agreement. (g) The parties hereto acknowledge that the mutual cooperation of the parties may be necessary in order to satisfy the obligations to each party and to carry out the transactions contemplated herein. As such, the parties hereto agree to cooperate with each other in order to satisfy their respective obligations hereunder, provided that neither party is required to incur any unreasonable expense in order to cooperate with the other party. When the consent of any party is required or necessary hereunder, such consent shall not be unreasonably withheld, delayed or conditioned except as expressly provided in this Agreement to the contrary.Whenever the consent or approval of any or all of the Whittall Parties is required hereunder, the consent or approval by Whittall shall be deemed the consent and approval of all such Whittall Parties. 23.Entire Agreement This Agreement constitutes the entire agreement between the parties, which superseded and replaces in its entirety the Letter Agreement, and there are no other agreements (other than the Development Agreement, the Management Agreements, the operating agreements discussed in Section 3 and the SkyView Lease), representations or warranties other than as set forth herein.This Agreement may not be changed, altered or modified except by an instrument in writing signed by the party against whom enforcement of such change would be sought. This Agreement shall be binding upon the parties hereto and their respective successors and assigns. 24.Whittall Covenants and Agreements.Whittall hereby expressly represents and warrants to FXRE Sub, and Whittall covenants with FXRE Sub, from the date hereof and through the date of Closing: (a)Whittall represents and warrants that he is indirectly the holder of a majority interest in, and by virtue thereof is in control of the Legacy Entities.Accordingly, Whittall, shall take all actions in his power and authority in his capacity as the ultimate majority owner of the membership interests in the Legacy Entities, and as the director of the managing member of the Square LLC and the director of the managing member of OHI Parent, to cause the reorganization of the Legacy Entities in accordance with this Agreement and to cause the reorganization of Existing Equity Owners whereby at Closing there will be the Reorganized Whittall OHI Parent Member and the Reorganized Whittall Square Parent Member (hereinafter collectively the “Reorganized Whittall Equity Members”).Whittall shall not perform, and shall take all actions in his power and authority in his capacity to cause the Legacy Entities not to perform, any acts or fail to take any acts, which would violate any provisions of any of the Joint Venture Documents as if they were in effect during the term of this Agreement. (b)Whittall hereby expressly warrants and represents to FXRE Sub that the Square Loan has a principal balance as of the date hereof equal to $33,100,000.Whittall hereby expressly agrees and covenants with FXRE Sub that all of the existing guarantees, including, the Payment Guarantee, dated June 6, 2007, the Performance and Completion Guaranty, dated June 6, 2007, both executed by Whittall, as the “Guarantor”, as both such Guarantees were reaffirmed by the Reaffirmation of Guarantees dated March 26, 2010 by Whittall, as the “Guarantor” (hereinafter collectively, the “Square Guarantees”) shall be reaffirmed by Whittall and remain in place after the Closing, provided that, the Square Guarantees may be modified to reflect the changes in the planned development of the Square Property.CIBC may advance an additional $10,000,000 (hereinafter the “Square Additional Advance”).If and when the Square Additional Advance is advanced, it shall also be guaranteed by Whittall.In addition thereto, Whittall shall guarantee an additional $4,000,000 if and when advanced by CIBC at later time, and at Closing, Whittall shall execute an agreement in a form reasonably acceptable to Whittall and FXRE Sub agreeing to provide such guarantee to CIBC; and (i)Whittall hereby expressly warrants and represents to FXRE Sub that the OHI Loan has a principal balance as of the date hereof equal to $16,900,000.All of existing guarantees, including, the Indemnity and Guaranty, dated October 19, 2006 and the Payment Guaranty, dated October 19, 2006, both of which were executed by Lee J. Majer and Whittall as “Guarantors,” and the Supplemental Payment Guaranty, dated as of November 9, 2009, executed by Whittall, shall be reaffirmed by Whittall and remain in place after the Closing, provided that, Lee J. Majer may be released therefrom if acceptable to CIBC (collectively, the “OHI Guarantees”).CIBC may advance an additional $1,000,000 (the “OHI Additional Advance”).If and when the OHI Additional Advance is advanced, it shall also be guaranteed by Whittall. [SIGNATURES APPEAR ON NEXT PAGE] [SIGNATURES TO THE TRANSACTIONAL AGREEMENT] FXRE SUB CIRCLE ENTERTAINMENT PROPERTY-ORLANDO, LLC, a Florida limited liability company By: Name: Title: OHI SPE Orlando Hotel International SPE, LLC, a Florida limited liability company By: Name: Title: OHI PARENT Orlando Hotel International SPE Holdings, LLC a Florida limited liability company By: Name: Title: SQUARE LLC The Square, LLC, a Florida limited liability company By: The Square, Inc., its sole managing member By: /s/ Charles Whittall, its sole member JOINDER Mr. Charles Whittall (“Whittall”), by executing this Joinder which is attached to and is incorporated into the Transaction Agreement, dated February 28, 2011 (the “Transaction Agreement”) by and among THE SQUARE, LLC, a Florida limited liability company (“Square LLC”), ORLANDO HOTEL INTERNATIONAL SPE, LLC, a Florida limited liability company (“OHI SPE”, which together with Square LLC are hereinafter collectively referred to as “Property Owners”), ORLANDO HOTEL INTERNATIONAL SPE HOLDINGS, LLC, a Florida limited liability company (“OHI Parent”, which together with the Property Owners are hereinafter collectively referred to as the “Legacy Entities”), and CIRCLE ENTERTAINMENT PROPERTY-ORLANDO, LLC, a Florida limited liability company (“FXRE Sub”), hereby agrees to the terms, conditions and provisions of Sections 3(iii), 15, 17(a)(v), 20 and 24, for which Whittall hereby expressly agrees to be jointly and severally liable with the Legacy Entities.Whittall hereby waives the right to assert any defenses whatsoever to its obligations under such Sections except only a defense which could be raised by the Legacy Entities and FXRE Sub shall have the right to bring any appropriate action against Whittall (as a primary obligor) without first or concurrently bringing any action against the Legacy Entities. CHARLES WHITTALL Charles Whittall, an individual EXHIBIT “A-1” (Legal Description of Square LLC Property) That part of those lands described in Official Records Book 9424, Page 594, of the Public Records of Orange County, Florida, also being a part of Section 36, Township 23 South, Range 28 East, Orange County, Florida described as follows: Commence at the Southeast corner of Block "B", PLAZA INTERNATIONAL UNIT EIGHT, as recorded in Plat Book 14, Page 138, Public Records of Orange County, Florida; thence run N76°51'07"W, along the South boundary of said Block "B", 58.57 feet to the beginning of a tangent curve concave Southerly and having a radius of 959.00 feet and a chord bearing of N81°11'20"W; thence run Westerly 145.18 feet along the arc of said curve and said South boundary through a central angle of 08°40'26" to the POINT OF BEGINNING; thence continue Westerly 76.16 feet along the arc of said curve having a radius of 959.00 feet and along said South boundary, through a central angle of 04°33'00" with a chord bearing of N87°48'03"W, to the end of said curve; thence S89°55'27"W along said South boundary, 272.29 feet; thence, departing said South boundary, 500°00'00"E, 234.60 feet; thence S45°00'00"E, 50.22 feet; thence N90°00'00"E, 99.49 feet; thence S00°00'00"E, 327.11 feet; thence S90°00'00"W, 80.61 feet to a point on a non-tangent curve concave Southeasterly having a radius of 40.50 feet and a chord bearing of S42°00'20"W; thence Southwesterly along the arc of said curve through a central angle of 146°24'41" for a distance of 103.49 feet to a non-tangent line; thence S00°00'00"E, 205.58 feet to the South boundary of the aforesaid lands described in Official Records Book 9424, Page 594, and to a point on a non-tangent curve concave Southerly having a radius of 1062.50 feet and a chord bearing of N89°02'01"W; thence Westerly along said South boundary and along the arc of said curve through a central angle of 03°45'44" for a distance of 69.77 feet to the point of tangency; thence S89°05'07"W, 361.38 feet to a point on a non-tangent curve concave Westerly having a radius of 2562.50 feet and a chord bearing of N01°02'26"E; thence Northerly, along the West boundary of the aforesaid lands described in Official Records Book 9424, Page 594, and along the arc of said curve through a central angle of 05°18'55" for a distance of 237.71 feet to the South boundary of the Northwest 1/4 of the aforementioned Section 36; thence continue Northerly along said West boundary and along the arc of said curve concave Westerly having a radius of 2562.50 feet and a chord bearing of N08°57'01"W, through a central angle of 14°40'00" for a distance of 655.95 feet to a non-tangent curve concave Easterly having a radius of 2282.20 feet and a chord bearing of N17°07'03"W; thence, from a tangent bearing of N17°41'44"W, run Northerly along said West boundary and along the arc of said curve through a central angle of 01°09'20" for a distance of 46.02 feet to the North boundary of said lands; thence N89°55'27"E along said North boundary, 887.86 feet; thence S00°04'33"E, 66.50 feet to the POINT OF BEGINNING. TOGETHER WITH beneficial easements granted in Construction and Reciprocal Easement Agreement recorded in Official Records Book 4354, Page 38, Public Records of Orange County, Florida. EXHIBIT “A-2” (Legal Description of OHI SPE Property) PARCEL 1: A portion of Block B, PLAZA INTERNATIONAL UNIT EIGHT, according to the Plat thereof, as recorded in Plat Book 14, Page 138, Public Records of Orange County, Florida, being more particularly described as follows: Begin at the Northwest corner of Block B, PLAZA INTERNATIONAL UNIT EIGHT; thence North 89° 18' 44" East, 200.00 feet along the North line of said PLAZA INTERNATIONAL UNIT EIGHT to the Northwest corner of Pond Number One, as described and recorded in Official Records Book 3081, Page 204, Public Records of Orange County, Florida; thence South 00° 41' 16" East, 130.80 feet along the West line of said Pond Number One to the Point of Beginning; thence North 89° 18' 44" East, 639.01 feet; thence South 00° 41' 25" East, 376.97 feet; thence South 89° 19' 59" West, 51 feet; thence South 00° 41' 25" East, 142.35 feet; thence South 89° 55' 27" West, 701.37 feet; thence run Northerly on a non-tangent curve concave Easterly, having a radius of 2282.20 feet; a chord bearing of North 11° 07' 02" West and a central angle of 10° 50' 43" for 431.99 feet; thence North 89° 18' 44" East, 191.37 feet; thence North 00° 41' 16" West, 87.59 feet to the Point of Beginning. PARCEL 2: A portion of Block B, PLAZA INTERNATIONAL UNIT EIGHT, according to the Plat thereof, as recorded in Plat Book 14, Page 138, Public Records of Orange County, Florida, being more particularly described as follows: Begin at the Northwest corner of Block B, PLAZA INTERNATIONAL UNIT EIGHT; thence North 89° 18' 44" East, 200.00 feet along the North line of said PLAZA INTERNATIONAL UNIT EIGHT to the Northwest corner of Pone Number One as described in Official Records Book 3081, Page 204, Public Records of Orange County, Florida; thence South 00° 41' 16" East, 130.80 feet along the West line of said Pone Number One; North 89° 18' 44" East, 639.01 feet; thence South 00° 41" 25" East, 376.97 feet for the Point of Beginning; North 89° 19' 59" East, 395.94 feet; thence South 13° 05" 53" West, 256.04 feet; North 76° 51' 07" West, 58.57 feet; thence Northerly with a radius of 959 feet, chord bearing North 81° 11' 19" West, central angle of 08° 40' 26" for 145.18 feet; thence North 00° 04' 33" West, 66.50 feet; thence South 89° 55' 27" West, 186.50 feet; thence North 00° 41' 25" West, 142.35 feet; thence North 89° 19' 59" East, 51 feet to the Point of Beginning. TOGETHER WITH non-exclusive easement rights set forth in the following Parcels 3 through 7: PARCEL 3: Covenants and Restrictions on Real Estate recorded August 28, 1985 in Official Records Book 3681, Page 1587, Public Records of Orange County, Florida. PARCEL 4: Non-exclusive easement for ingress and egress, parking and sidewalks as set forth in Construction and Reciprocal Easement Agreement recorded December 11, 1992 in Official Records Book 4354, Page 38, Public Records of Orange County, Florida. PARCEL 5: The Declaration of Covenants, Conditions, Restrictions and Easements for International Republic Plaza recorded March 31, 1998 in Official Records Book 5445, Page 4339, Public Records of Orange County, Florida. PARCEL 6: Signage Easement Agreement recorded November 5, 2004 in Official Records Book 7690, Page 2617, Public Records of Orange County, Florida. PARCEL 7: Second Amended and Restated Reciprocal Cross Access, Parking and Utilities Easement Agreement recorded January 14, 2010 in Official Records Book 9988, Page 4476; Amendment to the Second Amended and Restated Reciprocal Cross Access, Parking and Utilities Easement Agreement recorded February 8, 2010 in Official Records Book 9998, Page 6494, all of the Public Records of Orange County, Florida. EXHIBIT “B” DEVELOPMENT AGREEMENT TERMS Property: 18 acres at 8445 International Drive, Orlando, Florida Parties: The Square LLC, a limited liability company (“Owner”) and Unicorp National Developments, Inc., a Florida corporation (“Developer”). Documents Development Agreement between Owner and Developer. Responsibilities: Planning, development, and construction of The Square (the “Project”) in accordance with a Site Plan and Budget approved by Owner, including, without limitation, the following: 1.
